DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
Response to Amendments
The amendments filed with the written response received on October 22, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 2 and 7-9 have been amended; and claims 1 and 3-6 have been cancelled. Accordingly, claims 2 and 7-9 are pending in this application.
Because of the applicant's amendment, the following in the office action filed April 22, 2021, are hereby withdrawn:
Objections to the Drawings
Objections to the Specification
Previous claim objections to Claims 2, 8, and 9
Previous 35 USC 112b rejections of Claims 8 and 9
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
Regarding Claim 2, where Applicant states, “said removable hook and loop strap” it appears Applicant meant to say, “said removable 
	Regarding Claim 9, where Applicant states, “in big toe and small toe areas” it appears Applicant meant to say, “in a big toe area and a small toe area”. For examination purposes the claim is being interpreted as, “in a big toe and a small toe areas”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the recitation of the limitation, “wherein one of said inboard and outboard portions of said removable strap is attached at an end opposite said male-female snap connections to a ring” is unclear. It is especially unclear what “connections to a ring” means. The Specification does not explain this specific limitation and the Drawings do not clearly depict what it means to, “connections to a ring.” It appears this limitation could mean that a terminal end of the strap is sewn on to a metal ring or that the terminal end of the strap is ring-shaped, or it could mean that the straps end after wrapping around a ring. Therein the metes and bounds of the claim are indefinite. For examination purposes, the to a ring at an end opposite said male-female snap connections 
Further regarding Claim 9, the recitation of the limitation, “wherein comprising additional interior padding in a big toe and a small toe areas.” is unclear. It is unclear what part of the shoe has additional padding. The additional interior padding could be located in the insole, the liner, the upper, all three areas, or in another area not mentioned. The disclosure notes in paragraph 0014 that there could be multiple places in the shoe that could get the additional padding including the tongue, heel, and ankle of the shoe. Therein the metes and bounds are indefinite. For Examination purposes, the limitation is being interpreted as, “wherein the interior of the shoe comprises 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Antonious US 4079527 in view of Fahey US 4689898.
Regarding independent Claim 2, Antonious discloses a shoe (Fig. 1) comprising laces (Fig. 1, #14) and a removable strap (Figs. 1-2, #12), said removable strap having an inboard portion (Figs. 1-2, #18) and an outboard portion (Figs. 1-2, #16), said inboard portion removably connected to an inboard surface of said shoe (Figs. 1-2 shows #18 is removably [“removably” meaning the section is capable of being taken from one position to another] attached to the medial side of the shoe), said outboard portion removably connected to an outboard side of said shoe (Figs. 1-2 shows #16 is removably 
Antonious does not expressly disclose a shoe insole, said shoe insole comprising toe wells and toe separation ridges configured to prevent a wearer's toes from touching one-another, said shoe further comprising elastic laces.
Fahey teaches a shoe (Fahey Abstract) comprising a shoe insole (Fahey Fig. 4, #58), said shoe insole comprising toe wells (Fahey Fig. 4, #56; also see Col. 2, l. 3-6) and toe separation ridges (Fahey Fig. 4, #54; also see Col. 2, l. 3-6) configured to prevent a wearer's toes from touching one-another (Fahey Col. 2, l. 3-9), said shoe further comprising elastic laces (Fahey Col. 7, l. 54-56).
Both Antonious and Fahey teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the shoe of Antonious with the teachings of Fahey such that the shoe of Antonious would have an insole with separation ridges and toe wells so that the wearer’s foot would not shift inside of the shoe and would, “inhibit pronation and supination of the foot” when walking (Fahey, Col. 2, l. 10-15), and elastic laces that would allow for the shoe to be tightened around the foot without cutting off blood flow and causing discomfort to the wearer.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Fahey discloses the structure of the insole with toe ridges, there would be a reasonable expectation for the insole with toe ridges to perform such functions as explained after each functional limitation.
Claims 7-8, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Antonious in view of Fahey as applied to claim 2 above, and further in view of Hernandez US 20100184349.
Regarding Claim 7, the modified shoe of Antonious discloses the shoe according to claim 2, wherein said inboard and outboard portions of said removable strap are removably connected to respective sides of said shoe (Fig. 2 shows the inboard #18 and outboard #16 sections pulled away from the shoe), but does not expressly disclose the strap being removably connected by male-female snap connections.
Hernandez teaches a removable strap connected by male-female snap connections (Hernandez Abstract, Figs. 4 and 7).
Both Antonious (as modified by Fahey) and Hernandez teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify the device of Antonious with the teachings of Hernandez so that the removable strap would be connected with male-female snaps, as male-female snaps are a well-known equivalent for fastening straps to shoes because they reduce cost of manufacturing compared to other fastening materials (such as threaded pegs and nuts). 
Regarding Claim 8, the modified shoe of Antonious discloses the shoe according to claims 2 and 7, wherein one of said inboard and outboard portions of said removable strap is attached at an end opposite said male-female snap connections to a ring (Figs. 1-2, #26), and another of said inboard and outboard portions of said removable strap comprises an elongated strap (Fig. 2 shows an elongated strap #12) configured to adhere to itself after passing through said ring (Figs. 1-2; Col. 2, l. 4-23) .
Claims 9, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Antonious in view of Fahey as applied to claim 2 above, and further in view of Torrance US 8826570.
Regarding Claim 9, the modified shoe of Antonious discloses the shoe according to claim 2, but does not expressly disclose wherein the interior of the shoe comprises a big toe and a small toe areas.
Torrance teaches a shoe wherein the interior of the shoe comprises a big toe and a small toe areas (Torrance Col. 8, l. 37-56).
Both Antonious (as modified by Fahey) and Torrance teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify the device of Antonious with the teachings of Torrance so that there would be additional padding in the upper of the shoe—this including the big toe and small toe areas-- to prevent blisters or sores on the toes at points of applied pressure when wearing the shoe.
Response to Arguments
Applicant’s arguments, filed October 22, 2021, with respect to the 35 USC 103 of Claims 2 and 7-9 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aleksandrowicz US 1660664 teaches a shoe with a snap-connected strap over the laces
Streule US 3205544 teaches a shoe with a removable snap strap
Amendola US 3601909 teaches a shoe with a snap-connected strap over the laces

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                         

/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732